DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to a communication filed on 10/27/21. Claims 1, 3-4, 6-9 and 11-12 are pending. Claims 2, 5 and 10 are canceled.

 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 3-4, 6-9 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3-4, 6-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20170124987) in view of Jung (US 20200125315) Sato et al (USPN 6300954)


Regarding claim 1, Kim et al (US 20170124987) teach a vehicular screen central control system comprising (Fig. 7 (141a, 200a to 200i )[0158], interior view of the vehicle 100 including  a Center Information Display (CID) 141a and at least one display 200a to 200i): a processor (Fig. 1(170), [0103], the controller 170 can be implemented in hardware using a processor); coupled to the processor(170) [0103], the controller 170 can be implemented in hardware using a processor);  a rotator (160) communicatively coupled to the processor(170) (Fig. 1( 170, 160), [0103], the controller 170 can be implemented in hardware using a processor, [0064], the sensing unit 160 senses a signal related to traveling of the vehicle 100 including an inclination sensor and a gyro sensor);  and a display device (200a to 200i) coupled to the rotator(160), the display device(200a to 200i) comprising a first display area (200a to 200i)  and a second display area(200a to 200i) )( Fig. 7 (141a, 200a to 200i ), [0158], interior view of the vehicle 100 including  a Center Information Display (CID) 141a and at least one display 200a to 200i, Fig. 1(160),  [0064], the sensing unit 160 senses a signal related to traveling of the vehicle 100 including an inclination sensor and a gyro sensor) the first display area is arranged above the second display area [0159], For example, as illustrated in FIG. 7, the displays 200a  to 200i may include a first hidden display 200a on a dashboard 10, second to fifth hidden displays 200b to 200e on the doors, sixth and seventh hidden displays 200f and 200g on the rear surfaces of the head rests of two front seats, and eighth and ninth hidden displays 200h and 200i on both B-pillars, similarly one of ordinary skill in the art would have ascertained that displays 200a to 200i could be arranged one on top of the other), and the processor is further configured to control the first display area to turn off and control the second display area to display ([0161], the controller 170 can turn on one of the hidden displays 200a to 200i, while turning off the other hidden displays)

Kim et al do not teach a photosensitive sensor communicatively coupled to the processor, a photosensitive sensor is configured to acquire a light intensity signal received by the display device, and the processor is configured to transmit an instruction to the rotator.


Jung (US 20200125315) teaches the sensor unit 200 can include a tilt sensor  and  a photo sensor  in order to sense a folded or an unfolded configuration of the foldable display 10 [0077]. Note that the sensor unit 200 can transmit a sensed result to the controller and the controller having received the sensed result may detect a current configuration of the foldable display apparatus 10 [0078].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kim’s display 200a to 200i along with the sensing unit 160 with Jung’s photo sensor and controller, he use of which helps to more effectively utilize  the available space of the foldable display as taught by Jung.

Kim et al teach the second display area is shaded by the first display area 0159], For example, as illustrated in FIG. 7, the displays 200a to 200i may include a first hidden display 200a on a dashboard 10, second to fifth hidden displays 200b to 200e on the doors, sixth and seventh hidden displays 200f and 200g on the rear surfaces of the head rests of two front seats, and eighth and ninth hidden displays 200h and 200i on both B-pillars, similarly one of ordinary skill in the art would have ascertained that displays 200a to 200i could be arranged one on top of the other).


when the light intensity signal is higher than a first set value, the instruction controls the rotator to rotate the first display area so that the second display area is shaded by the first display area.

USPN 6300954 to Sato et al teach the following:
The liquid crystal display parameters can be determined by measuring transmitted light intensity by disposing a polarizing plate between the liquid crystal display and a photodetector so as to polarize a light parallel to the X axis relative to the liquid crystal display to thereby measure an output Ix from the photodetector. The liquid crystal display optionally can be rotated into a position in which the output from the photodetector is either a maximum or minimum value (col. 4, lines 13-21). For example see the photodetector 6 as configured in Fig. 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kim’s display 200a to 200i with Sato’s photodetector 6 along with its functionalities, the use of which helps to accurately and easily detect parameters of a liquid crystal display as taught by Sato et al.

Regarding claim 7, Kim et al (US 20170124987) teach a vehicular screen central control method for controlling a vehicular screen central control system comprising (Fig. 7 (141a, 200a to 200i )[0158], interior view of the vehicle 100 including  a Center Information Display (CID) 141a and at least one display 200a to 200i) a processor(Fig. 1(170), [0103], the controller 170 can be implemented in hardware using a processor), coupled to the processor(170) [0103], the controller 170 can be implemented in hardware using a processor), a rotator (160) communicatively coupled to the processor(170) (Fig. 1( 170, 160), [0103], the controller 170 can be implemented in hardware using a processor, [0064] the sensing unit 160 senses a signal related to traveling of the vehicle 100 including an inclination sensor and a gyro sensor); (200a to 200i)  and a display device (200a to 200i) coupled to the rotator(160), the display device (200a to 200i) comprising a first display area(200a to 200i)  and a second display area(200a to 200i) )( Fig. 7 (141a, 200a to 200i ), [0158], interior view of the vehicle 100 including  a Center Information Display (CID) 141a and at least one display 200a to 200i , Fig. 1(160),  [0064], the sensing unit 160 senses a signal related to traveling of the vehicle 100 including an inclination sensor and a gyro sensor), controlling by the processor the first display area to turn off and control the second display area to display ([0161], the controller 170 can turn on one of the hidden displays 200a to 200i, while turning off the other hidden displays).

Kim et al do not teach a photosensitive sensor communicatively coupled to the processor, acquiring by the photosensitive sensor e a light intensity signal received by the display device, transmitting by photosensitive sensor the light intensity signal to the processor

Jung (US 20200125315) teaches the sensor unit 200 can include a tilt sensor  and  a photo sensor  in order to sense a folded or an unfolded configuration of the foldable display 10 [0077]. Note that the sensor unit 200 can transmit a sensed result to 

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kim’s display 200a  to 200i along with the sensing unit 160 with Jung’s photo sensor and controller, the use of which helps to more effectively utilize  the available space of the foldable display as taught by Jung.

Kim et al teach the first display area so that the second display area is shaded by the first display area 0159], For example, as illustrated in FIG. 7, the displays 200a to 200i may include a first hidden display 200a on a dashboard 10, second to fifth hidden displays 200b to 200e on the doors, sixth and seventh hidden displays 200f and 200g on the rear surfaces of the head rests of two front seats, and eighth and ninth hidden displays 200h and 200i on both B-pillars, similarly one of ordinary skill in the art would have ascertained that displays 200a to 200i could be arranged one on top of the other).


Kim et al do not teach analyzing by the processor, whether the light intensity signal is higher than a first value, sending by the processor an instruction to the rotator when the light intensity signal is higher than the first value, and rotating by the rotator the first display area so that the second display area is shaded by the first display area.


The liquid crystal display parameters can be determined by measuring transmitted light intensity by disposing a polarizing plate between the liquid crystal display and a photodetector so as to polarize a light parallel to the X axis relative to the liquid crystal display to thereby measure an output Ix from the photodetector. The liquid crystal display optionally can be rotated into a position in which the output from the photodetector is either a maximum or minimum value (col. 4, lines 13-21). For example see the photodetector 6 as configured in Fig. 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kim’s display 200a to 200i with Sato’s photodetector 6 along with its functionalities,  the use of which helps to accurately and easily detect parameters of a liquid crystal display as taught by Sato et al.


Regarding claims 3 and 8, Kim et al teach the display device(200a to 200i)  is rotated (160) in a manual mode; in the manual mode, the angle between the first display area and the second display area(200a to 200i) is adjusted manually(160)  ( Fig. 7 (141a, 200a to 200i ), [0158], interior view of the vehicle 100 including  a Center Information Display (CID) 141a and at least one display 200a to 200i, Fig. 1(160),  [0064], the sensing unit 160 senses a signal related to traveling of the vehicle 100 including an inclination sensor a yaw sensor, a gyro sensor, and a position module).

is rotated in or automatic mode; in the automatic mode, the angle between the first display area and the second display area is adjusted according to the instruction of the processor.

 Jung (US 20200125315) teaches the sensor unit 200 can include a tilt sensor  and  a photo sensor  in order to sense a folded or an unfolded configuration of the foldable display 10 [0077]. Note that the sensor unit 200 can transmit a sensed result to the controller and the controller having received the sensed result may detect a current configuration of the foldable display apparatus 10 [0078], wherein the controller 100 communicates with constituent units 100, 200, and R1 to R4 of the foldable display unit 10 and can control the constituent units 100, 200 [0081].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kim’s display 200a to 200i along with the sensing unit 160 with Jung’s photo sensor and controller, he use of which helps to more effectively utilize  the available space of the foldable display as taught by Jung.

Regarding claims 4 and 9, Kim et al teach when the first display area (200a to 200i and the second display area (200a to 200i) form a plane, the processor (UI900, 170)  controls the first display area(200a to 200i) and the second display(200a to 200i)  area to cooperatively display a same interface(UI900) (Fig. 9 (UI 900), [0178], the UI 900 provides a plurality of selectable graphic buttons 900a to 900i, for receiving an on/off command for each of the hidden displays 200a to 200i arranged inside the vehicle 100; the UI 900 provides a plurality of selectable graphic buttons 900a to 900i, for receiving an on/off command for each of the hidden displays 200a to 200i arranged inside the vehicle 100) , [0103], the controller 170 can be implemented in hardware using a processor). 

Regarding claim 6, Kim et al teach the display device is an integrated flexible display screen ( [0073] the  display unit 141 may include at least one of a Liquid Crystal Display (LCD), and  a flexible display, [0074], note that the display unit 141 may include the -described display 200).


Regarding claim 11, Kim et al teach the first display area and the second display area cooperatively display a single interface ([00178], the UI 900 provides a plurality of selectable graphic buttons 900a to 900i, for receiving an on/off command for each of the hidden displays 200a to 200i arranged inside the vehicle 100).

Kim et al do not teach the light intensity signal is lower than the first set value, the first display area is driven to rotate so that the first display area and the second display area form a plane, and the first display area and the second display area cooperatively display a single interface.

Jung (US 20200125315) teaches the sensor unit 200 can include a tilt sensor  and  a photo sensor  in order to sense a folded or an unfolded configuration of the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kim’s display 200a to 200i along with the sensing unit 160 with Jung’s photo sensor and controller, he use of which helps to more effectively utilize  the available space of the foldable display as taught by Jung.

Regarding claim 12, Kim et al teach display brightness of the first display area and/or the second display area is increased ([0046], a flexible display panel may be an organic light-emitting  diode (OLED) display panel, [0083], the controller 100 can control the first to fourth display units R1 to R4).

Kim et al dot not teach the light intensity signal is lower than a second set value, display brightness of the first display area and/or the second display area is increased.

Jung (US 20200125315) teaches the sensor unit 200 can include a tilt sensor  and  a photo sensor  in order to sense a folded or an unfolded configuration of the foldable display 10 [0077]. Note that the sensor unit 200 can transmit a sensed result to the controller and the controller having received the sensed result may detect a current configuration of the foldable display apparatus 10 [0078].

.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             	January 19, 2022